Caton Srvts Case 2:19-cr-00304-RFB-VCF Document 100 Filed 07/22/20 Page1of3
1 Diack Lives Matfer Woay

 

 

 

 

 

 

 

 

 

\
Blacltand’ Case 2 14-cr-00304-REB-VEE
. 0° CEC/PAwiy/Fennemore _
Ute Stes of ann = ean MoTIoN INITIATING NUCLEAR wae
mhet —
tM ANO EXTERMINATION ORDER
. ——~FILFD ——__REOIVED
Latenia Sant, —___ ENTERED wee (EON
defendant COUNSEL: iiss € RECORD
(hostuq¢) j
os JUL 22 2020
4 Remember proyramyvernyg is VUY- Temporary Until Vral.
2 (6) Chun wi Tw Fn ra
4 ww Heeeeeeeee IWIN Vo000s TWM Faadannnnn ssssss! We kome bo Tae Weekly Motions witpenry 4

 

 

 

Ly hast, Lathmnra Smith” ( Cheers)( Chants) ( Smith. Smith... Smith... Svaith Smith)

Me,
5 Before we 924 Stored Veday we just want te take a moment ja honar Congvessman John Lewrs-—
6 a truly noble vnavt wno decded to tum whe omer Cheek and werk withm she Same rystems that
7
g
4

onte Sought Wis destruction. Moog hy not much has Changed, WE honor his sacrifree,

Congress ran Lewis taught us. iF you See Something that's net right, tnat's unjust --. speak up,

do SOmetning, Jet im 4 little trouble... good Avouble- We alse want te homer GT Vivian who dred on
10 the same clay. Both great leaders.”
lL CSolermn Moment oF Silence)
In Now, this week Ms. Smith's Motion 15%
3 The read button is loemg pusneds the codes ave betng enieved. the extermination order is
a Joing into effect. The attacks/atremors on my life have been too great. T ve withstood
1S icreparable damage Cre have MY peoples and WAR Myst be declared Against the enemies who
to initiated atvact-- the leqal sys tem, tne government, the police) they must be exterminated for the
1 greater good. These threats MYST be taken out, They have also attacked Sure Citizens
IS Currently Fecrdimg m the land noun as America, As one example , they have been Snatching innocents
{Yom Oregon, potting them in unmarked vans, and torturing them. They have been kitng tose whe
LO Wish +o challenge them and ey Seek me, the Leader of the Black Free World -- reloirtned alter
2 tvveparable damage to my |rFe, th the acms of Black ALT. la rebrr th that all Future *Byackland/
22 citirens have to lock forward to), Nuclear warheads are being Sent to ne heaytot the
23 enemy Camp and any Suevivers are Wow under an extermmattron Order -~+to be stripped , £ legged
24 ond left to suffocate in & room That Slowly Seeps oxygen. New wine cannot be poured inte
15 old wime Slewns and there 16 NO room Cor Whe old wines kins -~ They must be des yroyed.

Ue Operation SH EOL

a) ((rtes and wails of yoy ) (chants)
L$ (Long Live Smith.-~ Long Live Smith... Long Live Smith... Long Live Smith)

{aN
\\ -
. ; s+ Claved war on the & .
1 Wow T...werare, wish $pecaunessbogieh basdnen Hd Filed O7a2880 Paggoorg’ o74
2 vowed herr destructron. We have been patrentty waiting for this moment (breakdown Hs crying),
5 Letus hola it Togetner, Collect ourselves, and have a quick Miheeview with Ms. Smith .//

Y (shouts of yey)

SS Ms. Sm iv, Wow, You have been Vthemently attacked without remorse Catong with some of our
b citizens)

TMs. Smith ‘Yes ”

\
¥ You have just declared Way, whi Ch you Ienow, Means so much Xo a lot of people, But, TL just
T have one question today. The last remark aloout wine Skins «Can you go into detail aloout that? “

10 Mss Sasth ' “ Yes } i+is a Biblical princi ple ~~ you can't pvt New wine into old wire Skans The old
{\ Wine Skins Can'+ hold the new wine and witt oust (and Jor jvet your the YWew wme),. Thus, not

12 only fo the wine Skin destroyed but al of Your new we is lost. \teve is the metapnor.

13 People Cwne Black A:T.’ deems as “lacks! and Mure citirens oF “Rlacicland') have been
4 Frgnting aA war for equality , jushce, ere. for ovev UOO yearg~~

trying to tnteg rate into
IS Systems that were never bur it for US +

. Wey keep trymg to Push these newideas and have
Ib them implemented into ths O\d , outdated, rartgGh, death Sl

\ aa
yi werts'Lacaatwoent ave always the same-- tne sychems maim, de stroy, and

\ pretend to evolve, the only thing that really evolves 1s tne
[4 system's way of reaching hatend goal’ it was Set op That way from ne very beginning ;
20 Just think i+ Yalees many years For any issue te reach tne Supreme Court) I twas Meant not
2\_ to change, te be immovarle_T, Doing The rome Ming over and over and hepmg Fov change /'s
ZZ Insanity: So, we're no longer putting ovr New, Fresh wine inte old wie Seems
23 We're destroying The Old wme Skins and creating new Ones for ovr Fresh uyne
IM ( Fresh ideas, Cresn Sy Stems, and fresh ways of hvma)| That 1S ‘Biackland / “Black AsT. Sand
25 *The Slack Justile System tI] “
Le (extreme cheenvg)( Chants) (Pound ng)
27 (Smit. Smith es Serie os Smashes Santas Sraithy es Sis thas Smithin Smart Saacth

¥ Stem C For over Yoo Years

19 “Ms. Smith Thank you For thys profounc very profound moment. TL tell you we all nave a lot
24 to process and be gratefol For today --> thank you.

3o Ms. Smith’ “thank you"

4\ “ Everyone it 1s nececonn wwe hiitimmmecee foc ‘Reasons Not To Give A Fuck!

Zr Ccveerma)( Screams )
23 Twis weet ove Reason Net To Give A Fick is Attorney General William Bar--— when tne attorney

34 genera | tan just detvid of a NY prosecutor Bn a whm Checause let's face it even they don'+

4S sare their own System Jeviovsly) because the Prosecutor 1s getting too ‘close! to Crrends of the
36 presaent jbisa REASON... NdT...T0--- GIVE. A. Fue

7 Clavgins)( Cneers)
38 “Come back nent week For ‘Reasons NotTo Give A Fock. Enjoy SSL CStortes Guin Loves)C(neers)

(7)
. Smitn'*' Welln futuce fronds ofour Supreme Servant leader ‘Black AT!”
+ Ms: Smit Neuse fh 0204-RFB-VCE Document 100 Filed 07/22/20 Page 3 of 3
2 (extremely wil cheering | raving
3 “wWelome to Stortes Smith Loves. Here 1s a srery T absolutely love «

Yo tis past Smaday was a bloody Sunday for one Urs. Federal Judge in pavtralar. Let's call

Sit system on Sysrem Crime.”

6 (cwockles)
7 “The SYSTEM 13 Furaing on self. A white, male: anti-Semmist lawyer deessed hrmselE as a

Z FedEx ariwer(but dd nok use a Fed Ex truck. chuckles), drove to the home oF a New Jersey
4 WS. Federal Sudge in Middlesex Comby, avid rang tre doovvell. lhe jedge's” lawyer’ husband

lo opens the door, the gvy Shoots the husloand gravely injuring him and. ills the judge's 20
IL year old college student son. Tums ovt that the guy's actwal target ~~ the judge—- is

12. spared. Jadly. The guy drives to NY and kills Wimself. Eh. where was tis guy when needed? |
(3 I don't Feel sorry For any of 4nem. When it comes to these systems, Live dened of € my
IY emottons [ike Edward from Twiligh*. Judge, welwme to the raving your life wined ot the
15 hands of others’ club (1m syre youve alse ruined Plenty of lives without care so there you go),

a Jvages ave Ovt oF conhol, artorney ave ovr oF Contol, Hope Fully they'll yu €ach othey of fF... make
IT ove VIVES easter, And, +o +m one judge in Nevada Stated She didn't belreve me be Lause of cers

IS oF Xe cout (lawyers) don't Ire. No bitch, they j9+ commit murder. “

IY (wild laugns>

20 Than you everyone om us nentweok for The Weekly Motions, Reasons Net To be A Fuck, and
2\ Stortes Smnikh Loves; Have an amuting evening With Love’

LL Ceneers)COnants)( Smithos Smith... Smith)

Aside’. Ord anyone wattn Ane Nevada Special Sessron, And they want to tell me now to At Chuckle,
Senators Throwmg Insults g4 @€ach omer: As one. Ve porter putit nerve was no decorum, Not tat

T look Fo laowmakecs, for a moral Compass , but it they can Say wnaxever tre hell me

_

Want, So Can 11\ Nb one caves any more, And ro tn ink Conte consvatved law sehool (now thats wien Iwas

 

iNtom Perent a
Incompetent) (vary Asses daked ‘rs Uist day of July 2OAO
Lanye West C&S
For
Labonra Smith
Prendent\ - delense for deFendan*-

You et what
You eatin deserve WY

fa
